DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henig et al. (US 2015/0115805 A1) in view of Chemel et al. (US 2010/0295475A1).
Regarding claim 1, Henig discloses in fig. 3 a group setting method to set each of a plurality of illumination fixtures as a group ([0014]), the plurality of illumination fixtures each having a light output pattern including its identification information (“fixtures associated with each group in the system can be set to emit unique codes that can be detected by the intelligent pointing device” [0045]) the method comprising: photographing a first illumination fixture of the plurality of illumination fixtures with a terminal device(pointing device 215) having an imaging part(pointing device such as a cell phone with camera[0046]), and identifying identification information of the first illumination fixture based on a light output pattern of the first 
Henig does not specify the plurality of illumination fixtures each having a light output pattern including its own unique identification information.
Chemel discloses the plurality of illumination fixtures each having a light output pattern including its own unique identification information(“fixtures can emit unique identifying signals, such as via IR beacon, RF module, or just blinking light bars in a special pattern” [0439]), scanning a first illumination fixture of the plurality of illumination fixtures with a terminal device having an imaging part, and identifying identification information of the first illumination fixture based on a light output pattern of the first illumination fixture(detect unique identifying signal and putting fixtures into zones [0439]); subsequently, photographing a second illumination 
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to have unique identification information for each light fixtures as disclosed in Chemel to the fixtures of Henig to be able to address each light fixtures to get more information from each light fixtures and provide easy set of grouping of light fixtures. 
Regarding claim 2, Henig discloses in fig. 3 the group setting method for an illumination fixture according to claim 1, further comprising: subsequent to setting of the first group information to the first illumination fixture, photographing a third illumination fixture of the plurality of the illumination fixtures with the terminal device(“fixtures associated with each group in the system can be set to emit unique codes that can be detected by the intelligent pointing device” [0045]), and identifying identification information of the third illumination fixture based on the light output pattern of the third illumination fixture; and subsequently, photographing the first or second illumination fixture with the terminal device to identify the group information of the first or second illumination fixture based on the light output pattern of the first or second illumination fixture(“alternatively or in addition, the pointing device 215 may receive the identifying information from the signal sources co-located with the fixtures 220” [0064], pointing device can get identifying information from both fixture and neighboring 
Regarding claim 3, Henig discloses in fig. 3 the group setting method for an illumination fixture according to claim 2, further comprising: subsequent to setting of the first group information to the third illumination fixture, photographing a fourth illumination fixture of the plurality of the illumination fixtures with the terminal device, and identifying identification information of the fourth illumination fixture based on the light output pattern of the fourth illumination fixture(“alternatively or in addition, the pointing device 215 may receive the identifying information from the signal sources co-located with the fixtures 220” [0064], pointing device can get identifying information from both fixture and neighboring fixtures), and subsequently, photographing the fourth illumination fixture with the terminal device again, and setting second group information that is different from the first group information to the fourth illumination fixture (“intelligent pointing device can detect the code to determine which group is to be processed, and the user can proceed to add or remove fixtures from the group”[0046], user can change the grouping of one fixture to be the same as a second fixture ).
Regarding claim 4, Henig discloses in fig. 3 the group setting method for an illumination fixture according to claim 1, further comprising: subsequent to setting of the first group information to the first illumination fixture, photographing a third illumination fixture of the plurality of the illumination fixtures with the terminal device, and identifying identification information of the third illumination fixture based on the light output pattern of the third 

Regarding claim 5, Henig discloses in fig. 3 the group setting method for an illumination fixture according to claim 1, wherein the first illumination fixture and the second illumination fixture are a single illumination fixture ([0011]).
Regarding claim 6, Henig discloses in figs. 1-3 a illumination system, comprising: a plurality of illumination fixtures each having a light output pattern including its own identification information(“fixtures associated with each group in the system can be set to emit unique codes that can be detected by the intelligent pointing device” [0045]); an illumination control device including a database storing group information (“the database may include identifying information, such as a fixture list, fixture identifiers, group identifiers” and “The pointing device 215 may store the commissioning information in the database[0064]) in 
Henig does not specify the plurality of illumination fixtures each having a light output pattern including its own unique identification information.
Chemel discloses the plurality of illumination fixtures each having a light output pattern including its own unique identification information(“fixtures can emit unique identifying signals, such as via IR beacon, RF module, or just blinking light bars in a special pattern” [0439]), scanning a first illumination fixture of the plurality of illumination fixtures with a terminal device having an imaging part, and identifying identification information of the first illumination fixture based on a light output pattern of the first illumination fixture(detect unique identifying signal and putting fixtures into zones [0439]); subsequently, photographing a second illumination fixture of the plurality of illumination fixtures with the terminal device, identifying identification information of the second illumination fixture based on a light output pattern of the second illumination fixture(repeating the method of sensing unique identifying signals and mapping network of fixtures [0439]), and identifying first group information of the second illumination fixture(grouping fixtures into zones [0450]); and setting the first group information identified for the second illumination fixture to the first illumination fixture(detecting identifying signal and making map of network of lighting fixtures [0439], grouping fixtures into zones [0450])).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to have unique identification information for each light fixtures as disclosed in Chemel to the fixtures of Henig to be able to address each light fixtures to get more information from each light fixtures and provide easy set of grouping of light fixtures. 
Regarding claim 7, Henig discloses in figs. 1-3 the illumination system according to claim 6, wherein subsequent to causing the first group information to be stored in the database ([0064])in association with the first illumination fixture, the terminal device identifies the 
Regarding claim 8, Henig discloses in figs. 1-3 the illumination system according to claim 7, wherein subsequent to causing the first group information to be stored in the database in association with the third illumination fixture(“the database may include identifying information, such as a fixture list, fixture identifiers, group identifiers” and “The pointing device 215 may store the commissioning information in the database[0064]), the terminal device identifies the identification information of a fourth illumination fixture based on a light output pattern of the fourth illumination fixture when photographing the fourth illumination fixture of the plurality of illumination fixtures (“alternatively or in addition, the pointing device 215 may receive the identifying information from the signal sources co-located with the fixtures 220” [0064]), and 
Regarding claim 9, Henig discloses in figs. 1-3 the illumination system according to claim 6, wherein subsequent to causing the first group information to be stored in the database in association with the first illumination fixture (“the database may include identifying information, such as a fixture list, fixture identifiers, group identifiers” and “The pointing device 215 may store the commissioning information in the database[0064]), the terminal device identifies the identification information of a third illumination fixture based on a light output pattern of the third illumination fixture when photographing the third illumination fixture of the plurality of illumination fixtures(“fixtures associated with each group in the system can be set to emit unique codes that can be detected by the intelligent pointing device” [0045]); subsequently identifies the identification information of a fourth illumination fixture based on the light output pattern of the fourth illumination fixture when photographing the fourth illumination fixture of the plurality of illumination fixtures (“alternatively or in addition, the pointing device 215 may receive the identifying information from the signal sources co-located with the fixtures 220” [0064]), and identifies second group information of the fourth illumination fixture, and causes the second group information identified for the fourth illumination fixture to be stored in the database in association with the third illumination fixture(“intelligent pointing device can detect the code to determine which group is to be processed, and the user can proceed to add or remove fixtures from the group”[0046], user can change the grouping of one fixture to be the same as a second fixture, data bases has information on group identifiers [0064]).
Regarding claim 10, Henig discloses in figs. 1-3 the illumination system according to claim 6, wherein the first illumination fixture and the second illumination fixture are a single illumination fixture ([0011]).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY X YANG/Examiner, Art Unit 2844    

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844